DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 16/570,204, was filed on Sept. 13, 2019, and is a Continuation of PCT/CN2017/078087, filed March 24, 2017.  
The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This Final Office Action is in response to Applicant’s communication of Jan. 13, 2021.
Claims 1-20 are pending, of which claims 1 and 20 are independent.
Claims 1 and 20 have been amended.
All pending claims have been examined on the merits.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention recites a judicial exception (i.e. an abstract idea) without “significantly more”.  
In regards to Step 1 of the Alice/Mayo analysis, all of the claims 1-20 fall within the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter (See MPEP §2106.03). 
More specifically, claims 1-19 are method claims that recite a method of analyzing vehicle data.  Claim 20 is an apparatus claim that recites a system comprising: a processor operative to perform the method recited in method claim 1. 
However, in regards to revised Step 2A, Prong One of the Alice/Mayo analysis, all of the claims 1-20
More specifically, claims 1-20 recite “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
As stated in the preamble of independent claim 1, the method claim 1 recites a “method of analyzing vehicle data”. Likewise, the independent apparatus claim 20 recites a “system for analyzing vehicle data”. 
In addition, see the following claimed steps in independent claim 1 (emphasis added): "analyzing, with aid of the one or more processors, the behavior data of the one or more surrounding vehicles to determine a safe driving index for each of the one or more surrounding vehicles, thereby providing services and/or assistances based on the safe driving index”. 
Independent claim 20 recites a similar step.  Determining a “safe driving index” is a well-known business method in the insurance industry. 
A similar abstract idea was held to be ineligible subject matter in Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 2017 U.S. App. LEXIS 24781 (Fed. Cir. Dec. 8, 2017): 
Under Alice, the claims of the ’582 patent are manifestly directed to an abstract idea, which the district court accurately described as “local processing of payments for remotely purchased goods.” Inventor Holdings, 123 F. Supp. 3d at 561 (citing ’582 patent col. 1 ll. 6–10). The idea that a customer may pay for items ordered from a remote seller at a third-party’s local establishment is the type of fundamental business practice that, when implemented using generic computer technology, is not patent eligible under Alice. 134 S. Ct. at 2355 (quoting Le Roy v. Tatham, 55 U.S. 156, 175 (1852) (“A principle, in the abstract, is a fundamental truth; an original cause; a motive; these cannot be patented, as no one can claim in either of them an exclusive right.”)). As we explained in Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012), the abstract idea exception to patent eligibility disallows the patenting of “basic concept[s],” such as “processing information through a clearinghouse,” because no entity is entitled to “wholly preempt” such concepts. Id.; see also Alice, 134 S. Ct. at 2354.

Moreover, independent claims 1 and 20
See the following claimed step in independent claim 1 (emphasis added): " analyzing, with aid of the one or more processors, the behavior data of the one or more surrounding vehicles to determine a safe driving index for each of the one or more surrounding vehicles, thereby providing services and/or assistances based on the safe driving index”. 
Independent claim 20 recites a similar step.  The determining of a “safe driver index” inherently requires some sort of mathematical algorithm and/or formula. 
A similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the U.S. Supreme Court in Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2356-57, 110 USPQ2d 1976, 1982 (2014). 
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims recite an “abstract idea”, because the judicial exception is not integrated into a "practical application" of that exception. 
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added): 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

In contrast, the presently pending claims recite additional elements that are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception. 
More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”. 
For example, independent claims 1 and 20 recite "analyzing, with aid of one or more processors, the behavior data of the one or more surrounding vehicles to determine a safe driving index for each of the one or more surrounding vehicles”, but do not recite how this is done, thereby monopolizing the judicial exception.  
None of the dependent claims remedy this deficiency regarding how the “determine a safe driving index for each of the one or more surrounding vehicles
Instead, dependent claims 2, 3, and 6 recite features about the sensors. Dependent claims 4, 5, and 9-11 recite features about the sensing vehicle.  Dependent claims 7, 8, 10, and 11 recite features about the processors.  Dependent claims 12, 13, 15, and 16 recite features about the behavior data. 
Dependent claims 14 and 17 recite a relationship between safe driving indexes of two different surrounding vehicles, but does not otherwise recite how these indexes are calculated. 
Dependent claim 18 recites that these indexes are calculated based on data collected by sensors, but not how the indexes are calculated. 
Dependent claim 19 recites that insurance is provided based on the indexes, but not how the indexes are calculated. 
In regards to Step 2B of the Alice/Mayo analysis, claims 1-20 do not recite additional elements that are sufficient to amount to “significantly more” than the judicial exception. 
The independent claims 1 and 20 recite that the “analyzing … the behavior data of the one or more surrounding vehicles to determine a safe driving index for each of the one or more surrounding vehicles” results in “thereby providing services and/or assistances based on the safe driving index.”  
However, these “services and/or assistances” are not recited in the claims, and therefore cannot amount to “significantly more” than the judicial exception.
The independent claims 1 and 20 recite the “pre-solution activity” of “capturing, with aid of the one or more sensors, an image to obtain the identifier of the corresponding vehicle;” and “associating, with aid of one or more processors, the behavior data with the identifier of the corresponding vehicle, the identifier including at least one of a vehicle identifier of the corresponding vehicle or a driver identifier of a driver operating the corresponding vehicle”. 
This step in independent claims 1 and 20 merely adds insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). (See MPEP § 2106.05(I)(A)). 
Moreover, MPEP §2106.05(a)(II) also states that “Examples that the courts have indicated may not be sufficient to show an improvement to technology include:” 
i. A commonplace business method being applied on a general purpose computer, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);

iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;

The dependent claims do not recite “substantially” more than the abstract idea.  
Instead, dependent claims 2, 3, and 6 recite general features about the sensors. Dependent claims 4, 5, and 9-11 recite general features about the sensing vehicle.  Dependent claims 7, 8, 10, and 11 recite general features about the processors.  Dependent claims 12, 13, 15, and 16 recite features about the behavior data. 
Dependent claims 14 and 17 recite a relationship between safe driving indexes of two different surrounding vehicles, but does not otherwise recite how these indexes are calculated. 
Dependent claim 18 recites that these indexes are calculated based on data collected by sensors, but not how the indexes are calculated. 
Dependent claim 19 recites that insurance is provided based on the indexes, but not how the indexes are calculated. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14, 16-17, and 20 are rejected under 35 U.S.C. §§102 (a)(2) as being anticipated by US 2017/0248441 A1 to Heimrath. (“Heimrath”. Eff. Filed on Dec. 15, 2014.  Published on Aug. 31, 2017). 
In regards to claim 1, Heimrath discloses: 
1. A method of analyzing vehicle data comprising:

collecting, with aid of one or more sensors on-board a sensing vehicle, behavior data of one or more surrounding vehicles; and

(See Heimrath, para. [0013]: “The invention is based on the realization that it is possible for the vehicle driver of an ego vehicle to draw conclusions from the nature of a vehicle in his/her environment, in particular driving in front of him/her, as to how the vehicle will behave in road traffic and, in particular, what hazards will arise from the vehicle and what the driving style of the driver of the vehicle is likely to be.”)


in particular with respect to the likely driving style of vehicles in his/her environment, with the information gathered by sensors and processed by data technology, and take this into consideration for how he/she drives the vehicle. The invention may also be used advantageously for highly automated driving vehicles.”)

in response to an identifier of a corresponding vehicle of the one or more surrounding vehicles being within a detectable range of the one or more sensors:
capturing, with aid of the one or more sensors, an image to obtain the identifier of the corresponding vehicle; and

(See Heimrath, para. [0006]: “EP 2 320 384 A1 describes a method for vehicle license plate recognition, in which vehicles are recorded by way of an optoelectronic camera, text data in relation to their respective license plate are formed from the images by Optical Character Recognition (OCR) and then, by means of a database, the assignment to vehicle license plate data stored there is performed. On the basis of such systems, it is possible for example to detect at motorway toll stations vehicles for which a toll has already been paid in advance, and accordingly a barrier at the toll station can be automatically opened for the vehicle to pass through.”)

(See Heimrath, para. [0035]: “In the front area 18, the vehicle 2 driving in front is detected by the camera system 4. From this vehicle 2, the left-hand and right-hand rear lights (RL) 11 and 12 and the official license number 14 in particular are captured and the corresponding image data processed. In this case, for example, the form and the position of the rear lights 11, 12 are captured. Furthermore, the license number 14 is extracted by using data technology and converted into a corresponding computer-readable character code by use of automatic character recognition, for example by OCR.”)

associating, with aid of one or more processors, the behavior data with the identifier of the corresponding vehicle, the identifier including at least one of a vehicle identifier of the corresponding vehicle or a driver identifier of a driver operating the corresponding vehicle; and

(See Heimrath, para. [0027]: “In order to assign an attribute to the neighboring vehicle, information in relation to the vehicle driver and/or vehicle owner of the respective vehicle that is in the environment of the ego vehicle may also be gathered and/or processed. The information gathered in relation to the neighboring vehicle and/or further information may comprise in particular the official license number of the neighboring vehicle and/or data in relation to the age, sex or identity of the vehicle driver driving this vehicle, it being possible for this information to be gathered and/or provided at least partially by use of a computer that is independent of the vehicle. The data may also include historical information, for example in relation to earlier hazardous situations of the neighboring vehicle and/or vehicle driver, such as for example in relation to accidents or in relation to road traffic offences.”)

analyzing, with aid of the one or more processors, the behavior data of the one or more surrounding vehicles to determine a safe driving index for each of the one or more surrounding vehicles, thereby providing services and/or assistances based on the safe driving index.

(See Heimrath, para. [0018]-[0021]: “In particular in accordance with information that has been gathered in relation to the vehicle owner and/or in relation to the vehicle driver presumed to be driving the vehicle, for example at least one of the following attributes may be assigned to a vehicle as a typical attribute:
driving safety, in particular on the basis of information in relation to the vehicle owner and/or presumed vehicle driver,
driving style, in particular on the basis of information in relation to the vehicle owner and/or presumed vehicle driver, and
condition of the vehicle.”)

(See Heimrath, para. [0022]: “The respective attributes may be additionally allocated values in stages, for example in relation to driving safety values in the three stages high/normal/low, in relation to driving style values in the stages cautious/normal/competitive, in relation to the condition of the vehicle for example values in four stages good/moderate/poor/unroadworthy or values in two stages accident-damaged/accident-free, etc. As information in relation to the neighboring vehicle, its manufacturer designation, type designation, age, model, exterior condition, official license number, etc. may also be gathered and/or processed.”)

In regards to claim 2, Heimrath discloses: 
2.    The method of claim 1, wherein the one or more sensors on-board the sensing vehicle comprise at least one of an image sensor configured to capture one or more images of the one or more surrounding vehicles, an ultrasonic sensor, a laser radar, a microwave radar, an infrared sensor, or a GPS.

(See Heimrath, para. [0017]: “The environment of the vehicle is a prescribed area that lies around the vehicle. It does not necessarily have to be a contiguous area and it does not necessarily have to comprise all directions around the vehicle. In particular, a contiguous, two-dimensional or three-dimensional spatial area may be regarded as the environment of the vehicle. It may lie around the vehicle within the maximum range of one or more sensor systems that generate data for carrying out one or more, in particular all, of the steps according to the invention. The surrounding area comprising the environment may be the spatial area for which such data are evaluated and/or used. The corresponding sensor system may for example comprise electronic, optical and/or radio sensors and/or components, such as for example a CCD camera, an infrared camera, a radar system, an ultrasound sensor, a mobile radio system, a Wireless Local Area Network (WLAN) system, etc.”)

(See Heimrath, para. [0033]: “In the vehicles 1 and 2, the telematics units 7 and 17 are in each case connected electrically and by data link to a vehicle internal control (ST) 3 and 13, respectively. It goes without saying that the vehicles 1 and 2 respectively have a multiplicity of further electrical components such as controls, sensors and actuators that are not shown in FIG. 1. Shown by way of example as further components for the ego vehicle 1, however, are a camera unit (KA) 4, a control for automatic distance control (AC or ACC) 5, an actuator (AK) 6, for example for carrying out automatic steering movements, for braking or for activating the drive, and a central display device (HU, Head Unit) 8, by way of which information assisting a vehicle driver, for example in relation to the vehicle 2 driving in front, its owner and/or current driver, can be issued. The information may in particular correspond to a typical attribute that is assigned to the vehicle 2 driving in front. A navigation system, which includes a position determining unit based for example on the GPS system and a map database, a multimedia 

In regards to claim 3, Heimrath discloses: 
3.    The method of claim 1, wherein the one or more sensors are configured to collect information that spans an aggregated amount of at least 180 degrees around the sensing vehicle.

(See Heimrath, para. [0017]: “The environment of the vehicle is a prescribed area that lies around the vehicle. It does not necessarily have to be a contiguous area and it does not necessarily have to comprise all directions around the vehicle. In particular, a contiguous, two-dimensional or three-dimensional spatial area may be regarded as the environment of the vehicle. It may lie around the vehicle within the maximum range of one or more sensor systems that generate data for carrying out one or more, in particular all, of the steps according to the invention. The surrounding area comprising the environment may be the spatial area for which such data are evaluated and/or used. The corresponding sensor system may for example comprise electronic, optical and/or radio sensors and/or components, such as for example a CCD camera, an infrared camera, a radar system, an ultrasound sensor, a mobile radio system, a Wireless Local Area Network (WLAN) system, etc.”)


In regards to claim 4, Heimrath discloses: 
4.    The method of claim 1, wherein the sensing vehicle is configured to communicate with the one or more surrounding vehicles wirelessly.

(See Heimrath, para. [0032]: “In the vehicle infrastructure that is shown in FIG. 1, a first, so-called ego vehicle (E-FZG) 1 at a speed A is following a vehicle driving in front (B-FZG) 2, which is moving at a speed B. The two vehicles 1 and 2 each have a mobile radio interface of a so-called telematics unit (TE) 7 and 17, respectively, with which in each case a mobile radio connection to a stationary mobile radio infrastructure 9 can be established.”)


In regards to claim 5, Heimrath disclose: 
5.    The method of claim 1, wherein the sensing vehicle comprises on-board navigational sensors.

(See Heimrath, para. [0033]: “A navigation system, which includes a position determining unit based for example on the GPS system and a map database, a multimedia system for issuing sound information and/or a run-up alarm system, may also be provided in the vehicle 1 or 2. In particular, the ego vehicle 1 may be set up for fully automatic, i.e. highly automated, driving, information corresponding to the assisting information referred to being used for controlling the vehicle 1.”)

In regards to claim 6, Heimrath discloses: 
6.    The method of claim 5, wherein the on-board navigational sensors comprise at least one of a GPS sensor or an inertial sensor.

(See Heimrath, para. [0033]: “A navigation system, which includes a position determining unit based for example on the GPS system and a map database, a multimedia system for issuing sound information and/or a run-up alarm system, may also be provided in the vehicle 1 or 2. In particular, the ego vehicle 1 may be set up for fully automatic, i.e. highly automated, driving, information corresponding to the assisting information referred to being used for controlling the vehicle 1.”)

In regards to claim 7, Heimrath discloses: 
7.    The method of claim 1, wherein the one or more processors are provided off-board the sensing vehicle.

(See Heimrath, para. [0032]: “In the vehicle infrastructure that is shown in FIG. 1, a first, so-called ego vehicle (E-FZG) 1 at a speed A is following a vehicle driving in front (B-FZG) 2, which is moving at a speed B. The two vehicles 1 and 2 each have a mobile radio interface of a so-called telematics unit (TE) 7 and 17, respectively, with which in each case a mobile radio connection to a stationary mobile radio infrastructure 9 can be established. This includes for example components such as base stations of mobile radio network operators and a connection to the Internet 19. By way of this connection, a connection can in turn be established to a backend server (BE) 10, which is specifically set up for providing data for vehicles or vehicle fleets. A connection may also be established to a social network (SN) 15, such as for example Facebook, and/or to other databases (DB) 16, for example of authorities such as registration offices or a central register for traffic offenders, etc. By way of the mobile radio infrastructure 9, data can be loaded from the computers or databases 10, 15, 16 etc. connected thereto into the vehicles 1, 2.”)

In regards to claim 8, Heimrath discloses: 
8.    The method of claim 7, wherein the one or more processors are provided at a data center remote to the sensing vehicle.

(See Heimrath, para. [0032]: “In the vehicle infrastructure that is shown in FIG. 1, a first, so-called ego vehicle (E-FZG) 1 at a speed A is following a vehicle driving in front (B-FZG) 2, which is moving at a speed B. The two vehicles 1 and 2 each have a mobile radio interface of a so-called telematics unit (TE) 7 and 17, respectively, with which in each case a mobile radio connection to a stationary mobile radio infrastructure 9 can be established. This includes for example components such as base stations of mobile radio network operators and a connection to the Internet 19. By way of this connection, a connection can in turn be established to a backend server (BE) 10, which is specifically set up for providing data for vehicles or vehicle fleets. A connection may also be established to a social network (SN) 15, such as for example Facebook, and/or to other databases (DB) 16, for example of authorities such as registration offices or a central register for traffic offenders, etc. By way of the mobile radio infrastructure 9, data can be loaded from the computers or databases 10, 15, 16 etc. connected thereto into the vehicles 1, 2.”)

In regards to claim 9, Heimrath discloses: 
9.    The method of claim 8, wherein the sensing vehicle is configured to communicate with the data center wirelessly with aid of a communication unit on-board the sensing vehicle.

The two vehicles 1 and 2 each have a mobile radio interface of a so-called telematics unit (TE) 7 and 17, respectively, with which in each case a mobile radio connection to a stationary mobile radio infrastructure 9 can be established. This includes for example components such as base stations of mobile radio network operators and a connection to the Internet 19. By way of this connection, a connection can in turn be established to a backend server (BE) 10, which is specifically set up for providing data for vehicles or vehicle fleets. A connection may also be established to a social network (SN) 15, such as for example Facebook, and/or to other databases (DB) 16, for example of authorities such as registration offices or a central register for traffic offenders, etc. By way of the mobile radio infrastructure 9, data can be loaded from the computers or databases 10, 15, 16 etc. connected thereto into the vehicles 1, 2.”)

In regards to claim 10, Heimrath discloses: 
10.    The method of claim 1, wherein:

the sensing vehicle is one of a plurality of sensing vehicles; and
the one or more processors are configured to receive information collected by the plurality of sensing vehicles.

(See Heimrath, para. [0032]: “In the vehicle infrastructure that is shown in FIG. 1, a first, so-called ego vehicle (E-FZG) 1 at a speed A is following a vehicle driving in front (B-FZG) 2, which is moving at a speed B. The two vehicles 1 and 2 each have a mobile radio interface of a so-called telematics unit (TE) 7 and 17, respectively, with which in each case a mobile radio connection to a stationary mobile radio infrastructure 9 can be established. This includes for example components such as base stations of mobile radio network operators and a connection to the Internet 19. By way of this connection, a connection can in turn be established to a backend server (BE) 10, which is specifically set up for providing data for vehicles or vehicle fleets. A connection may also be established to a social network (SN) 15, such as for example Facebook, and/or to other databases (DB) 16, for example of authorities such as registration offices or a central register for traffic offenders, etc. By way of the mobile radio infrastructure 9, data can be loaded from the computers or databases 10, 15, 16 etc. connected thereto into the vehicles 1, 2.”)

In regards to claim 11, Heimrath discloses: 
11.    The method of claim 1, wherein:
the sensing vehicle is one of a plurality of sensing vehicles; and
the one or more processors are configured to receive information regarding at least one of the one or more surrounding vehicles collected by the plurality of sensing vehicles.

(See Heimrath, para. [0032]: “In the vehicle infrastructure that is shown in FIG. 1, a first, so-called ego vehicle (E-FZG) 1 at a speed A is following a vehicle driving in front (B-FZG) 2, which is moving at a speed B. The two vehicles 1 and 2 each have a mobile radio interface of a so-called telematics unit (TE) 7 and 17, respectively, with which in each case a mobile radio connection to a stationary mobile radio infrastructure 9 can be established. This includes for example components such as base stations of mobile radio network operators and a connection to the Internet 19. By way of this connection, a connection can in turn be established to a backend server (BE) 10, which is specifically set up for providing data for vehicles or vehicle fleets. A connection may also be established to a social network By way of the mobile radio infrastructure 9, data can be loaded from the computers or databases 10, 15, 16 etc. connected thereto into the vehicles 1, 2.”)


In regards to claim 12, Heimrath discloses: 
12.    The method of claim 1, wherein the behavior data includes data associated with detection of unsafe driving behavior.

(See Heimrath, para. [0018]-[0021]: “In particular in accordance with information that has been gathered in relation to the vehicle owner and/or in relation to the vehicle driver presumed to be driving the vehicle, for example at least one of the following attributes may be assigned to a vehicle as a typical attribute:
driving safety, in particular on the basis of information in relation to the vehicle owner and/or presumed vehicle driver,
driving style, in particular on the basis of information in relation to the vehicle owner and/or presumed vehicle driver, and
condition of the vehicle.”)

(See Heimrath, para. [0022]: “The respective attributes may be additionally allocated values in stages, for example in relation to driving safety values in the three stages high/normal/low, in relation to driving style values in the stages cautious/normal/competitive, in relation to the condition of the vehicle for example values in four stages good/moderate/poor/unroadworthy or values in two stages accident-damaged/accident-free, etc.

In regards to claim 13, Heimrath discloses: 
13.    The method of claim 12, wherein the behavior data includes data associated with detection of running a red light or speeding.

(See Heimrath, para. [0005]: “Furthermore, corresponding data in relation to vehicles and their vehicle drivers that are in the environment of the ego vehicle may be detected and processed. For determining the risk presented by such vehicles and vehicle drivers, it may be envisaged in particular to retrieve and use risk-determining data from a vehicle database or person database, for example also data in relation to the age, sex or state of health of the respective vehicle drivers. Data in relation to their consumption of alcohol, tobacco or medicaments or in relation to earlier anomalies in their driving behavior, in particular punishable by fines, such as for example as a result of speeding, accidents, skipping red lights or inebriation when driving, may in this case also be retrieved and used. The respective data and assessments may in this case be provided or processed in a respectively classified way.”)

In regards to claim 14, Heimrath discloses: 
14.    The method of claim 12, wherein the safe driving index of a specified one of the one or more surrounding vehicles is determined to be lower with detection of an increased amount of unsafe driving behavior of the specified one of the one or more surrounding vehicles.

In particular in accordance with information that has been gathered in relation to the vehicle owner and/or in relation to the vehicle driver presumed to be driving the vehicle, for example at least one of the following attributes may be assigned to a vehicle as a typical attribute:
driving safety, in particular on the basis of information in relation to the vehicle owner and/or presumed vehicle driver,
driving style, in particular on the basis of information in relation to the vehicle owner and/or presumed vehicle driver, and
condition of the vehicle.”)

(See Heimrath, para. [0022]: “The respective attributes may be additionally allocated values in stages, for example in relation to driving safety values in the three stages high/normal/low, in relation to driving style values in the stages cautious/normal/competitive, in relation to the condition of the vehicle for example values in four stages good/moderate/poor/unroadworthy or values in two stages accident-damaged/accident-free, etc.

In regards to claim 16, Heimrath discloses: 
16.    The method of claim 1, wherein the behavior data includes data associated with detection of safe driving behavior.

(See Heimrath, para. [0018]-[0021]: “In particular in accordance with information that has been gathered in relation to the vehicle owner and/or in relation to the vehicle driver presumed to be driving the vehicle, for example at least one of the following attributes may be assigned to a vehicle as a typical attribute:
driving safety, in particular on the basis of information in relation to the vehicle owner and/or presumed vehicle driver,
driving style, in particular on the basis of information in relation to the vehicle owner and/or presumed vehicle driver, and
condition of the vehicle.”)


In regards to claim 17, Heimrath discloses: 
17.    The method of claim 16, wherein the safe driving index of a specified one of the one or more surrounding vehicles is determined to be higher with detection of an increased amount of safe driving behavior of the specified one of the one or more surrounding vehicles.

(See Heimrath, para. [0018]-[0021]: “In particular in accordance with information that has been gathered in relation to the vehicle owner and/or in relation to the vehicle driver presumed to be driving the vehicle, for example at least one of the following attributes may be assigned to a vehicle as a typical attribute:
driving safety, in particular on the basis of information in relation to the vehicle owner and/or presumed vehicle driver,
driving style, in particular on the basis of information in relation to the vehicle owner and/or presumed vehicle driver, and
condition of the vehicle.”)

The respective attributes may be additionally allocated values in stages, for example in relation to driving safety values in the three stages high/normal/low, in relation to driving style values in the stages cautious/normal/competitive, in relation to the condition of the vehicle for example values in four stages good/moderate/poor/unroadworthy or values in two stages accident-damaged/accident-free, etc.


In regards to claim 20, it is rejected on the same grounds as claim 1. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0248441 A1 to Heimrath. (“Heimrath”. Eff. Filed on Dec. 15, 2014.  Published on Aug. 31, 2017) in view of US 9,147,353 B1 to Slusar (“Slusar”, Filed May 29, 2013. Published Sep. 29, 2015) 
In regards to claim 15, under a conservative interpretation of Heimrath, it does not expressly disclose the following features, but Slusar does: 
15.    The method of claim 1, wherein the behavior data includes data associated with detection of at least one of lane changing behavior or an accident of the one or more surrounding vehicles.

(See Slusar, col.5, lines 57-67: “Certain vehicle sensors 211 and 221 also may collect information regarding the driver's route choice, whether the driver follows a given route, and to classify the type of trip (e.g. commute, errand, new route, etc.). In certain embodiments, sensors and/or cameras 211 and 221 may determine when and how often the vehicles 210 and 220 stay in a single lane or stray into other lanes. A Global Positioning System (GPS), locational sensors positioned inside the vehicles 210 and 220, and/or locational sensors or devices external to the vehicles 210 and 220 may be used determine the route, lane position, and other vehicle position/location data.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for “Assistance When Driving a Vehicle”, as taught by Heimrath above, with detecting lane changing behavior, as further taught by Slusar above, because doing so helps to improve the accuracy of a “driver risk score”, and “For example, when a current traffic density is greater than a predetermined density threshold, the amount of time that vehicle 520 is given to change lanes in order to count as a defensive avoidance driving behavior may be increased.” (See Slusar, col.12, lines 20-22).  
Furthermore, because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 18, under a conservative interpretation of Heimrath, it does not expressly disclose the following features, but Slusar does:
18.    The method of claim 1, wherein the safe driving index of a specified one of the one or more surrounding vehicles is determined further based on data collected by at least one of one or more sensors on-board the specified one of the one or more surrounding vehicles or a device carried by a passenger of the specified one of the one or more surrounding vehicles.

(See Slusar, col.4, lines 33-42: “For example, an insurance company server may periodically calculate (i.e., adjust) driver scores for one or more of the insurance company's customers, and may use the driver scores to perform insurance analyses and determinations (e.g., determine coverage, calculate premiums and deductibles, award safe driver discounts, etc.). As discussed below, a driver score may be calculated based on driving data collected by a vehicle sensors and telematics device, and/or additional data received from other nearby vehicles using vehicle-to-vehicle (V2V) communications.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for “Assistance When Driving a Vehicle”, Heimrath above, with data obtained from sensors on board another vehicle, as further taught by Slusar above, because doing so helps to improve the accuracy of a “driver risk score”, and because of Slusar’s “vehicle-to-vehicle (V2V) communications.” (See Slusar, col.4, lines 33-42) and also because Heimrath discloses that “The two vehicles 1 and 2 each have a mobile radio interface of a so-called telematics unit (TE) 7 and 17, respectively, with which in each case a mobile radio connection to a stationary mobile radio infrastructure 9 can be established.” (See Heimrath, para. [0032]).  
Furthermore, because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0248441 A1 to Heimrath. (“Heimrath”. Eff. Filed on Dec. 15, 2014.  Published on Aug. 31, 2017) in view of US 9,141,112 B1 to Loo et al. (“Loo”, Oct. 16, 2013. Sep. 22, 2015). 
In regards to claim 19, under a conservative interpretation of Heimrath, it does not expressly disclose the following features, but Loo does: 
19.    The method of claim 1, further comprising:

providing a usage-based insurance for the one or more surrounding vehicles based on the safe driving index of the one or more surrounding vehicles; or

(See Loo, col. 16, lines 14-20: “In some embodiments, the insurance rates that one or more of the drivers pay may be displayed. Such insurance rate information may reflect how well and/or how safe a driver drives. Generally, safer drivers, or drivers who have avoided accidents, have lower insurance rates than drivers who drive more recklessly and/or have been involved in accidents. In a usage based insurance model, the leader may affect the insurance rate for all vehicles 202 in the caravan.”)

providing advanced driving assistance to the sensing vehicle based on the behavior data.

(See Loo, col.2, lines 1-13: “The system may allow vehicle devices and/or passenger devices to modify a route based on various information to coordinate a trip to meet (or consider) the desires and abilities of those participating in the caravan. The system may also share information to assist in keeping the caravan together. For example, information that one or more vehicles are lagging behind may be shared with the lead vehicle and/or other vehicles (or computing devices therein). Such information may include suggestions for modifying the route or order of vehicles within the caravan to keep the caravan together. In sum, one or more of the features of the system may provide an improved experience for participants in the caravan.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for calculating a driver risk score, as taught by Heimrath above (see Heimrath para.[0018]-[0022]), with insurance rates based on the driver Loo above, because “Generally, safer drivers, or drivers who have avoided accidents, have lower insurance rates than drivers who drive more recklessly and/or have been involved in accidents.” (See col. 16, lines 14-20).  
Furthermore, because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Amendments
Re: Priority
Acknowledgment is made of applicant's claim for domestic benefit, based on Continuation from Patent Cooperation Treaty (PCT) application PCT/CN2017/078087 application, filed March 24, 2017.  
The Examiner has included the publication WO 2018/170883 A1 in the Notice of References cited.  
As argued by the Applicants in the response filed on Jan. 13, 2021, PCT/CN2017/078087 was both Filed and published in English, and hence no “English translation” thereof is needed.
In view of the above, the Office has withdrawn the requirement for an “English translation” of PCT/CN2017/078087, and benefit has been accorded for the priority filing date of PCT/CN2017/078087.

Re: 35 USC §101
The 35 USC §101 rejection has been amended, as necessitated by the amendments to the claims. 
None of the pending claims recite how to “determine a safe driving index for each of the one or more surrounding vehicles”. 
The independent claims 1 and 20 recite that the “analyzing … the behavior data of the one or more surrounding vehicles to determine a safe driving index for each of the one or more surrounding vehicles” results in “thereby providing services and/or assistances based on the safe driving index.”  
However, these “services and/or assistances” are not recited in the claims, and therefore cannot amount to “significantly more” than the judicial exception.
The independent claims 1 and 20 recite the “pre-solution activity” of “capturing, with aid of the one or more sensors, an image to obtain the identifier of the corresponding vehicle;” and “associating, with aid of one or more processors, the behavior data with the identifier of the corresponding vehicle, the identifier including at least one of a vehicle identifier of the corresponding vehicle or a driver identifier of a driver operating the corresponding vehicle”. 
These steps in independent claims 1 and 20 merely add insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). (See MPEP § 2106.05(I)(A)). 

Re: 35 USC §102 and/or 103
The 35 USC §102 and/or 103 rejections have been amended, as necessitated by the amendments to the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0025636 A1 to Boykin et al. (Eff. Filed May 9, 2016.  Published Jan. 25, 2018).
See Fig. 15 and para. [0086]: “As depicted in FIG. 15 the computer 312 may also derive the applicable speed limit from recognition of a speed limit sign (bounding box 324) from the image data captured by the camera device 316. In this case, the analytics engine can recognize speed limit signs in the captured image data in the same way the computer recognizes license plates as discussed, above. Specifically, computer 312 can employ OCR, pixel scanning, and shape/pattern recognition analytics to analyze and search the captured data for the applicable speed limit.”

See para. [0095]: “Having sampled the vehicle telemetry and captured the image data, the computer 312 can also be configured with software instructions to determine if the driver's behavior falls within or outside one or more sets of predetermined parameters.”

See para. [0096]: “Excessive acceleration in either the X or Y values may indicate disfavored driving behavior such as aggressive driving, distracted driving, fatigue, or a driver under the influence. Significant deceleration would be indicative of a collision.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

March 22, 2021